EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended to resolve a typographical error/discrepancy in lines 13-14 (“first” nozzle in line 13 is inconsistent with “second” nozzle in line 14): 

In the claims
Claim 1, line 13, replaced “first nozzle” with --second nozzle--.

Claim Interpretation
The last clause of claim 1 uses the word “between”, which can have several different meanings: (1) chronologically between two other events, (2) physically located between two other things, and (3) expressing a relationship between two things that is neither chronological nor physical.  In this clause, the Examiner interprets “between” to express a relationship that requires that the relative amounts of the first material and second material to be changed to form a new “first ratio” and a new “second ratio”.  While this could have been expressed instead as a “third ratio” used in the first nozzle and a “fourth ratio” in the second nozzle, the Examiner understands this clause to simply require the added layer to have different ratios of the first material and second material applied using the first nozzle and second nozzle.


Allowable Subject Matter
Claims 1, 2, 4, 5, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim now requires steps of forming a (first) layer by using two different ratios applied by two different nozzles, remelting, and then applying an (added/second) layer by applying two changed ratios in the two nozzles.  While duplication of nozzles would have been obvious to provide a larger quantity of the same material and increase the deposition rate (see the January 12, 2022 rejection), the scope of the claim now deviates from this reasoning to provide an (added/second) layer with a different composition using the two nozzles, with a step of remelting between the layers.  While gradient composition coatings are known, the particular manner in which the instant application uses two nozzles and a remelting step to form the claimed stack formation is not obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742